 1   NOSSAMAN LLP
     JAMES H. VORHIS (SBN 245034)
 2   jvorhis@nossaman.com
     DAVID C. LEE (SBN 193743)
 3   dlee@nossaman.com
     JILL N. JAFFE (SBN 286625)
 4   jjaffe@nossaman.com
     ALEXANDER WESTERFIELD (SBN 295676)
 5   awesterfield@nossaman.com
     50 California Street, 34th Floor
 6   San Francisco, CA 94111
     Telephone:     415.398.3600
 7   Facsimile:     415.398.2438
 8   Attorneys for Defendant TETRA TECH, INC.
 9                                UNITED STATES DISTRICT COURT
10                               NORTHERN DISTRICT OF CALIFORNIA
11   CRAIG MASON, PATRICIA HEALEY, and                 Case No: 4:19-cv-01062-DMR
     GARY GOODRICH, Individually and on
12   Behalf of All Other Similarly Situated Persons,   DEFENDANT TETRA TECH, INC’S
                                                       DISCLOSURE STATEMENT PURSUANT
13                 Plaintiffs,                         TO FRCP 7.1
14          vs.                                        Date Action Filed: February 26, 2019
15   ASHBRITT, INC.; TETRA TECH, INC.; and
     DOES 1 through 100, inclusive,
16
                   Defendants.
17

18
19

20

21

22

23

24

25

26

27

28
                                                                            Case No. 4:19-cv-01062-DMR
            DEFENDANT TETRA TECH, INC’S DISCLOSURE STATEMENT PURSUANT TO FRCP 7.1
     56982060.v1
 1           TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:
 2           Pursuant to Federal Rule of Civil Procedure 7.1, the undersigned counsel of record for
 3   Defendant TETRA TECH, INC., certifies to the best of their knowledge the following:
 4           1.     Tetra Tech, Inc. is a non-governmental corporate party;
 5           2.     No parent corporation owns Tetra Tech, Inc.; and
 6           3.     Tetra Tech, Inc. does have publicly traded stock, and the following publicly held
 7   corporations own ten percent (10%) or more of its stock:
 8                  a.     BlackRock, Inc.; and
 9                  b.     The Vanguard Group, Inc.
10

11   Date:     May 30, 2019                           NOSSAMAN LLP
                                                      JAMES H. VORHIS
12                                                    DAVID C. LEE
                                                      JILL N. JAFFE
13                                                    ALEXANDER WESTERFIELD
14
                                                      By: /s/ James H. Vorhis
15                                                           James H. Vorhis
16                                                    Attorneys for Defendant TETRA TECH, INC.
17

18
19

20

21

22

23

24

25

26

27

28
                                              -1-                  Case No. 4:19-cv-01062-DMR
             DEFENDANT TETRA TECH, INC’S DISCLOSURE STATEMENT PURSUANT TO FRCP 7.1
     56982060.v1
